DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN103368624) in view of Zhou (CN105049560).
In regards to Claims 1, 10 and 19, Jiang discloses a method for antenna routing and an electronic device, applicable to a user terminal equipment (Jiang Abstract note: this reads on mobile terminal), the user terminal equipment comprising a plurality of antenna groups (Jiang Fig. 1A, 1B note: this reads on Item 41, 42 group and Item 43, 44 group and Item 45, 46 group) distributed around a periphery of the user terminal equipment, each antenna group comprising two antennas (Jiang Fig. 1A, 1B note: this reads on Item 41, 42 group and Item 43, 44 group and Item 45, 46 group), and two antennas in each antenna group being different in polarization direction (Jiang Fig. 1A, 1B paragraph 0017 note: this reads on orthogonal polarization), and the method comprising: enabling two antennas in each of any two adjacent antenna groups of the plurality of antenna groups respectively (Jiang Abstract, paragraph 0011-0013, 0017 and 0018).
Jiang fails to teach measuring a first signal quality, to obtain a plurality of first signal qualities; and determining, according to the plurality of first signal qualities, two adjacent antenna groups with the 
In regards to Claims 2, 11 and 20, Jiang in view of Zhou discloses a method for antenna routing and an electronic device. Jiang in view of Zhou further discloses before enabling two antennas in each of any two adjacent antenna groups of the plurality of antenna groups respectively, starting a plane connection mode to receive or transmit radio frequency signals, wherein in the plane connection mode, one antenna is enabled in each of the plurality of antenna groups (Zhou 1A, 1B Abstract, paragraph 0011-0013, 0016-0018 note: this reads on the transmitting or receiving antenna).
Allowable Subject Matter

Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17104838 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17104838 encompasses all the limitation recited in claims 1-20.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641